    Case 3:19-cv-02970-N Document 1 Filed 12/17/19                 Page 1 of 14 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ANTHONY GILLIHAN,                      )
                                       )
                Plaintiff,             )
                                       )                      CIVIL ACTION
vs.                                    )
                                       )                      FILE No.
WICHITA FALLS B & R INVESTMENTS, INC., )
                                       )
                Defendant.             )

                                            COMPLAINT

       COMES NOW, ANTHONY GILLIHAN, by and through the undersigned counsel, and

files this, his Complaint against Defendant, WICHITA FALLS B & R INVESTMENTS, INC.,

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the

ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff

respectfully shows this Court as follows:

                                          JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

WICHITA FALLS B & R INVESTMENTS, INC., failure to remove physical barriers to access

and violations of Title III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY GILLIHAN (hereinafter “Plaintiff”) is, and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in



                                                 1
     Case 3:19-cv-02970-N Document 1 Filed 12/17/19                 Page 2 of 14 PageID 2



performing one or more major life activities, including but not limited to: walking and standing.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

       7.      Defendant, WICHITA FALLS B & R INVESTMENTS, INC. (hereinafter

“WICHITA FALLS B & R INVESTMENTS, INC.”), is a Texas company that who transacts

business in the State of Texas and within this judicial district.

       8.      Defendant, WICHITA FALLS B & R INVESTMENTS, INC., may be properly

served with process via its registered agent for service, to wit: Bob Kurji, Registered Agent,

3601 Highway 80, Mesquite, TX 75150.

                                   FACTUAL ALLEGATIONS

       9.      On or about November 8, 2019, Plaintiff was a customer at “AutoZone,” a

business located at 2825 Valley View Lane, Farmers Branch, TX 75234, referenced herein as

the “AutoZone.”

       10.     WICHITA FALLS B & R INVESTMENTS, INC. is the owner or co-owner of the

real property and improvements that AutoZone is situated upon and that is the subject of this

action, referenced herein as the “Property.”



                                                  2
    Case 3:19-cv-02970-N Document 1 Filed 12/17/19                 Page 3 of 14 PageID 3



       11.     Plaintiff lives 3 miles from AutoZone and the Property.

       12.     Plaintiff’s access to the business(es) located at 2825 Valley View Lane, Farmers

Branch, TX       75234, Dallas County Property Appraiser’s parcel identification number

24236500000020100 (“the Property”), and/or full and equal enjoyment of the goods, services,

foods, drinks, facilities, privileges, advantages and/or accommodations offered therein were

denied and/or limited because of his disabilities, and he will be denied and/or limited in the

future unless and until Defendant, WICHITA FALLS B & R INVESTMENTS, INC., is

compelled to remove the physical barriers to access and correct the ADA violations that exist at

the Property, including those set forth in this Complaint.

       13.     The Property is comprised of four separate buildings on the same parcel. As these

buildings are on the same parcel, share a common parking lot, have similar design elements and

there are no visible barriers demarking each building, all four buildings are considered to be

located on the same site for purposes of the ADA.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months or sooner, soon

after the barriers to access detailed in this Complaint are removed and the Property are accessible

again. The purpose of the revisit is to be a regular customer, to determine if and when the

Property are made accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods, food and/or services

as a regular customer living in the near vicinity as well as for Advocacy Purposes, but does not

intend to re-expose himself to the ongoing barriers to access and engage in a futile gesture of

visiting the public accommodation known to Plaintiff to have numerous and continuing barriers

to access.



                                                 3
    Case 3:19-cv-02970-N Document 1 Filed 12/17/19                   Page 4 of 14 PageID 4



       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, encountered the barriers to access at the Property that are detailed in this

Complaint, engaged those barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury as a result of the illegal barriers to access present at the Property.


                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.



                                                  4
    Case 3:19-cv-02970-N Document 1 Filed 12/17/19                 Page 5 of 14 PageID 5



42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     The Property is a public accommodation and service establishment.

       23.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       26.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in


                                                5
    Case 3:19-cv-02970-N Document 1 Filed 12/17/19                Page 6 of 14 PageID 6



his capacity as a customer of the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       27.     Plaintiff intends to visit the Property again in the very near future as a customer

and as an independent advocate for the disabled, in order to utilize all of the goods, services,

facilities, privileges, advantages and/or accommodations commonly offered at the Property, but

will be unable to fully do so because of his disability and the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

       28.     Defendant, WICHITA FALLS B & R INVESTMENTS, INC., has discriminated

against Plaintiff (and others with disabilities) by denying his access to, and full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations of the

Property, as prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).

       29.     Defendant, WICHITA FALLS B & R INVESTMENTS, INC., will continue to

discriminate against Plaintiff and others with disabilities unless and until Defendant, WICHITA

FALLS B & R INVESTMENTS, INC., is compelled to remove all physical barriers that exist at

the Property, including those specifically set forth herein, and make the Property accessible to



                                                6
    Case 3:19-cv-02970-N Document 1 Filed 12/17/19                  Page 7 of 14 PageID 7



and usable by Plaintiff and other persons with disabilities.

       30.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed and/or made aware of prior to filing this

lawsuit that precluded and/or potentially limited Plaintiff’s access to the Property and the full and

equal enjoyment of the goods, services, facilities, privileges, advantages and accommodations of

the Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     Near Unit 304, the accessible parking space and associated access aisle have a

               surface slope in excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

               standards and are not level. This violation made it dangerous and difficult for

               Plaintiff to exit and enter their vehicle while parked at the Property.

       (ii)    Near Unit 304, there is an excessive vertical rise at the base of the accessible ramp

               in violation of Sections 303.2 and 405.4 of the 2010 ADAAG standards. This

               violation made it dangerous and difficult for Plaintiff to access public features of

               the Property.

       (iii)   Near Unit 304, the access aisle to the accessible parking space is not level due to

               the presence of an accessible ramp in the access aisle in violation of Section 502.4

               of the 2010 ADAAG standards. This violation made it dangerous and difficult for

               Plaintiff to exit and enter their vehicle while parked at the Property.

       (iv)    Near Unit 304, the sign identifying the accessible parking space is block by a rain

               gutter in violation of section 502.6 of the 2010 ADAAG Standards.




                                                 7
Case 3:19-cv-02970-N Document 1 Filed 12/17/19                    Page 8 of 14 PageID 8



  (v)      Near Unit 304, the accessible ramp side flares have a slope in excess of 1:10 in

           violation of Section 406.3 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the units of the Property.

  (vi)     At Unit 304, there is a doorway threshold with a vertical rise in excess of ½ (one

           half) inch and does not contain a bevel with a maximum slope of 1:2 in violation

           of Section 404.2.5 of the 2010 ADAAG standards. This violation made it

           dangerous and difficult for Plaintiff to access the interior of the Property.

  (vii)    At Unit 304, the doorway of the accessible entrance is not level in violation of

           Section 404.2.4.4 of the 2010 ADAAG standards. This violation made it difficult

           for Plaintiff to access the units of the Property.

  (viii)   As there are multiple buildings on this Site but there is not a single accessible

           route connecting the building on the site, the Property in violation of Section

           206.2.2 of the 2010 ADAAG standards. This violation made it difficult for

           Plaintiff to access public features of the Property.

  (ix)     Near AutoZone, the walking surfaces of the accessible route leading from the

           access aisle to the accessible ramp have excessive inverted slope in violation of

           Section 403.3 of the 2010 ADAAG standards. This violation made it dangerous

           and difficult for Plaintiff to access the units of the Property.

  (x)      The total number of accessible parking spaces is inadequate and is in violation of

           Section 208.2 of the 2010 ADAAG standards. This violation made it difficult for

           Plaintiff to locate an accessible parking space.

  (xi)     Near Merit Academy, there are two accessible parking spaces that are missing

           proper identification signs in violation of Section 502.6 of the 2010 ADAAG



                                              8
Case 3:19-cv-02970-N Document 1 Filed 12/17/19                   Page 9 of 14 PageID 9



           standards. This violation made it difficult for Plaintiff to locate an accessible

           parking space.

  (xii)    Near Merit Academy, the accessible parking space and associated access aisle

           have a slope excess of 1:48 in violation of Section 502.4 of the 2010 ADAAG

           standards and are not level. This violation made it dangerous and difficult for

           Plaintiff to exit and enter their vehicle while parked at the Property.

  (xiii)   Near Merit Academy, the access aisle to the accessible parking space is not level

           due to the presence of an accessible ramp in the access aisle in violation of

           Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

           and difficult for Plaintiff to exit and enter their vehicle while parked at the

           Property.

  (xiv)    Near Merit Academy, the Property has an accessible ramp leading from the

           accessible parking space to the accessible entrances with a slope exceeding 1:12

           in violation of Section 405.2 of the 2010 ADAAG standards. This violation made

           it dangerous and difficult for Plaintiff to access the units of the Property.

  (xv)     Near Merit Academy, the accessible ramp side flares have a slope in excess of

           1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This violation

           made it dangerous and difficult for Plaintiff to access the units of the Property.

  (xvi)    Near Merit Academy, the accessible parking spaces have excessive vertical rises,

           are not level and therefore in violation of Sections 303.2 and 502.4 of the 2010

           ADAAG standards. This violation made it dangerous and difficult for Plaintiff to

           exit and enter their vehicle while parked at the Property.




                                              9
Case 3:19-cv-02970-N Document 1 Filed 12/17/19                Page 10 of 14 PageID 10



   (xvii) Near El Refran Mexican Buffet, the access aisle to the accessible parking space is

           not level due to the presence of an accessible ramp in the access aisle in violation

           of Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

           and difficult for Plaintiff to exit and enter their vehicle while parked at the

           Property.

   (xviii) Near El Refran Mexican Buffet, there are two accessible parking spaces lacking

           signage identifying the parking spaces as accessible, this is a violation of section

           502.6 of the 2010 ADAAG standards.

   (xix)   Near El Refran Mexican Buffet, the Property has an accessible ramp leading from

           the accessible parking space to the accessible entrances with a slope exceeding

           1:12 in violation of Section 405.2 of the 2010 ADAAG standards. This violation

           made it dangerous and difficult for Plaintiff to access the units of the Property.

   (xx)    Near El Refran Mexican Buffet, the accessible ramp side flares have a slope in

           excess of 1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This

           violation made it dangerous and difficult for Plaintiff to access the units of the

           Property.

   (xxi)   Near El Refran Mexican Buffet, due to a policy of placing large potted plants

           within 36 inches of the landing of the accessible ramp, the accessible curb ramp

           lacks a clear landing in violation of section 406.4 of the 2010 ADAAG Standards.

   (xxii) On the northern side of the property are two buildings that are connected by stairs

           and a ramp, however, due to the policy of Defendant of not having parking stops

           in the parking spaces directly adjacent to the ramp, when a vehicle parks and pulls

           up all the way, the nose of the vehicle overhangs onto the ramp surface blocking



                                            10
Case 3:19-cv-02970-N Document 1 Filed 12/17/19                 Page 11 of 14 PageID 11



          the 36 inch accessible route. This is a violation of sections 502.7 of the 2010

          ADAAG standards and 403.5.1 of the 2010 ADAAG Standards.

   (xxiii) In the southwestern corner of the building located in the northwestern quadrant of

          the Property are two accessible parking spaces where the access aisle to the

          accessible parking spaces is not level due to the presence of an accessible ramp in

          the access aisle in violation of Section 502.4 of the 2010 ADAAG standards. This

          violation made it dangerous and difficult for Plaintiff to exit and enter their

          vehicle while parked at the Property.

   (xxiv) In the southwestern corner of the building located in the northwestern quadrant of

          the Property are two accessible parking spaces there are two accessible parking

          spaces lacking signage identifying the parking spaces as accessible, this is a

          violation of section 502.6 of the 2010 ADAAG standards.

   (xxv) In the southwestern corner of the building located in the northwestern quadrant of

          the Property are two accessible parking spaces and an accessible ramp, the

          accessible ramp side flares have a slope in excess of 1:10 in violation of Section

          406.3 of the 2010 ADAAG standards. This violation made it dangerous and

          difficult for Plaintiff to access the units of the Property.

   (xxvi) In the southwestern corner of the building located in the northwestern quadrant of

          the Property are two accessible parking spaces and an accessible ramp, the

          accessible ramp has broken surfaces and vertical rises exceeding ¼ inch in

          violation of section 405.4 of the 2010 ADAAG Standards.

   (xxvii) Defendant fails to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.



                                             11
   Case 3:19-cv-02970-N Document 1 Filed 12/17/19                Page 12 of 14 PageID 12



        31.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

        32.    Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

        33.    The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        34.    All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

        35.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        36.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, WICHITA

FALLS B & R INVESTMENTS, INC., has the financial resources to make the necessary

modifications as the Property is a very large, multi-building property with major tenants such as

Autozone.

        37.    Upon information and good faith belief, the Property have been altered since

2010.

        38.    In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        39.    Plaintiff is without adequate remedy at law, is suffering irreparable harm, and



                                                12
   Case 3:19-cv-02970-N Document 1 Filed 12/17/19                    Page 13 of 14 PageID 13



reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

WICHITA FALLS B & R INVESTMENTS, INC., is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at and the Property, including those alleged

herein.

          40.   Plaintiff’s requested relief serves the public interest.

          41.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

          42.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, WICHITA FALLS B & R INVESTMENTS, INC., pursuant to 42

U.S.C. §§ 12188 and 12205.

          43.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, WICHITA

FALLS B & R INVESTMENTS, INC., to modify the Property to the extent required by the

ADA.

          WHEREFORE, Plaintiff prays as follows:

          (a)   That the Court find Defendant, WICHITA FALLS B & R INVESTMENTS,

                INC., in violation of the ADA and ADAAG;

          (b)   That the Court issue a permanent injunction enjoining Defendant, WICHITA

                FALLS B & R INVESTMENTS, INC., from continuing their discriminatory

                practices;

          (c)   That the Court issue an Order requiring Defendant, WICHITA FALLS B & R

                INVESTMENTS, INC., to (i) remove the physical barriers to access and (ii) alter

                the Property to make it readily accessible to and useable by individuals with



                                                  13
Case 3:19-cv-02970-N Document 1 Filed 12/17/19              Page 14 of 14 PageID 14



         disabilities to the extent required by the ADA;

   (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

         and costs; and

   (e)   That the Court grant such further relief as deemed just and equitable in light of the

         circumstances.

                                       Dated: December 17, 2019.

                                       Respectfully submitted,

                                       Law Offices of
                                       THE SCHAPIRO LAW GROUP, P.L.

                                       /s/ Douglas S. Schapiro
                                       Douglas S. Schapiro, Esq.
                                       Northern District of Texas ID No. 54538FL
                                       The Schapiro Law Group, P.L.
                                       7301-A W. Palmetto Park Rd., #100A
                                       Boca Raton, FL 33433
                                       Tel: (561) 807-7388
                                       Email: schapiro@schapirolawgroup.com

                                       Law Offices of
                                       LIPPE & ASSOCIATES


                                        Emil Lippe, Jr., Esq.
                                        State Bar No. 12398300
                                        Lippe & Associates
                                        12222 Merit Drive, Suite 1200
                                        Dallas, TX 75251
                                        Tel: (214) 855-1850
                                        Fax: (214) 720-6074
                                        emil@texaslaw.com




                                          14
